     Case 3:19-cv-00179-MMD-CLB Document 16 Filed 04/21/20 Page 1 of 2


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6    JAY L. JIM,                                           Case No. 3:19-cv-00179-MMD-CLB

7                                           Plaintiff,                   ORDER

8            v.

9    AITOR NARVAIZA, et al.,

10                                      Defendants.

11

12          Plaintiff previously filed an application to proceed in forma pauperis and submitted

13   an amended civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 6, 14.) The Court

14   has not yet screened the complaint. Plaintiff now files a motion for voluntary dismissal.

15   (ECF No. 15.)

16          Plaintiff has a second case pending with the Court under Case No. 3:19-cv-00011-

17   MMD-CLB. Both cases involve allegations against Aitor Narvaiza and the conditions at the

18   Elko County Detention Center. Plaintiff argues that both cases are tied together and that

19   justice will be best served by allowing Plaintiff to dismiss this action and file an amended

20   complaint in Case No. 3:19-cv-00011-MMD-CLB. The Court agrees. Under Federal Rule

21   of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by filing

22   “a notice of dismissal before the opposing party serves either an answer or a motion for

23   summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). No responsive pleading has been filed

24   in this case. As such, the Court dismisses this action without prejudice.

25          Plaintiff is granted leave to file an amended complaint in Case No. 3:19-cv-00011-

26   MMD-CLB within 30 days from the date of entry of this order. If Plaintiff chooses to file an

27   amended complaint he is advised that an amended complaint supersedes (replaces) the

28   original complaint and, thus, the amended complaint must be complete in itself. See Hal
     Case 3:19-cv-00179-MMD-CLB Document 16 Filed 04/21/20 Page 2 of 2


1    Roach Studios, Inc. v. Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989)

2    (holding that “[t]he fact that a party was named in the original complaint is irrelevant; an

3    amended pleading supersedes the original”); see also Lacey v. Maricopa County, 693

4    F.3d 896, 928 (9th Cir. 2012) (holding that for claims dismissed with prejudice, a plaintiff

5    is not required to reallege such claims in a subsequent amended complaint to preserve

6    them for appeal).

7           Plaintiff’s amended complaint must contain all claims, defendants, and factual

8    allegations that Plaintiff wishes to pursue in Case No. 3:19-cv-00011-MMD-CLB.

9    Moreover, Plaintiff should file the amended complaint in Case No. 3:19-cv-00011-MMD-

10   CLB on this Court’s approved prisoner civil rights form and it must be entitled “First

11   Amended Complaint.”

12          For the foregoing reasons, it is ordered that the motion for voluntary dismissal (ECF

13   No. 15) is granted.

14          It is further ordered that Plaintiff is given leave to file an amended complaint in Case

15   No. 3:19-cv-00011-MMD-CLB within 30 days of entry of this order.

16          It is further ordered that the Clerk of the Court will send to Plaintiff the approved

17   form for filing a § 1983 complaint, instructions for the same, and a copy of his amended

18   complaint in this action (ECF No. 14), as well as a copy of his complaint in Case No. 3:19-

19   cv-00011-MMD-CLB (ECF No. 10). If Plaintiff chooses to file an amended complaint in

20   Case No. 3:19-cv-00011-MMD-CLB, he should use the approved form and he will write

21   the words “First Amended” above the words “Civil Rights Complaint” in the caption.

22          It is further ordered that this action is dismissed in its entirety without prejudice.

23          It is further ordered that the Clerk of the Court will enter judgment accordingly and

24   close this case.

25          DATED THIS 21st day of April 2020.

26

27
                                                MIRANDA M. DU
28                                              CHIEF UNITED STATES DISTRICT JUDGE

                                                    2
